Citation Nr: 1024701	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle fracture, with loose bodies and 
arthritis.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had corroborated active duty service from May 1989 to 
May 2005, with four years of prior active service also noted in 
his DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 
in June 2006 and January 2008.  The Veteran appeared for a Travel 
Board hearing, addressing only the left ankle claim, in September 
2008.  This case was remanded in February 2009.

The Veteran has submitted additional evidence that has been 
received since recertification of this case to the Board, but his 
representative waived RO review of this evidence in a June 2010 
brief.  38 C.F.R. § 20.1304(c) (2009).

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From June 1, 2005 until September 19, 2009, the Veteran's 
residuals of a left ankle fracture were productive of no more 
than moderate limitation of motion.

2.  As of September 19, 2009, the Veteran's residuals of a left 
ankle fracture have been productive of more significantly limited 
range of motion, with pain at the end range of motion, fatigue, 
weakness, and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture, with loose bodies 
and arthritis, from June 1, 2005 until September 19, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).

2.  The criteria for as 20 percent evaluation for residuals of a 
left ankle fracture, with loose bodies and arthritis, have been 
met as of September 19, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial evaluation of residuals of a left ankle fracture

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

The Veteran's left ankle disability is currently evaluated at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under this section, a 10 percent evaluation is assigned for 
moderate limitation of motion, whereas a maximum 20 percent 
evaluation is warranted for marked limitation of motion.

During his June 2005 VA examination, the Veteran reported nearly 
constant left ankle pain, with weakness, incoordination, and 
fatigability after walking too long.  The examination revealed 
left ankle extension to 8/10 degrees, flexion to 35/45 degrees, 
inversion to 10/20 degrees, eversion to 5/16 degrees, pronation 
to 15/15 degrees, and supination to 35/35 degrees.  The left 
ankle was visibly enlarged at the lateral malleolus, with 
tenderness to palpation posterior to the lateral malleolus.  X-
rays were normal.  The diagnosis was left ankle arthritis, status 
post injury sustained in a motor vehicle accident in 1985.  

During his September 2008 Travel Board hearing, the Veteran 
stated that, at times, he could not walk on his left ankle one 
day a week and that sometimes he would have to leave work early 
and elevate the ankle.  He reported that he was taking over-the-
counter medications for the ankle.

The Veteran underwent a second VA ankle examination on September 
19, 2009, during which he complained of worsening pain.  The 
examination revealed mild tenderness to palpation over the 
lateral aspect of the ankle.  Range of motion studies revealed 
dorsiflexion to zero degrees and plantar flexion to 20 degrees, 
with pain at the end range of motion.  Motion remained the same 
after three repetitions, but there was evidence of fatigue, 
weakness, and lack of endurance.  The impression was chronic left 
ankle pain, likely secondary to peroneus tendinopathy and 
peroneal nerve neuropathy.  

In reviewing the above evidence, the Board acknowledges that the 
Veteran's June 2005 VA examination report contains no findings 
regarding such symptoms as painful motion, functional loss due to 
pain, weakness, excess fatigability, and additional disability 
during flare-ups.  That notwithstanding, the limitation of motion 
upon examination, notably extension to 8/10 degrees and flexion 
to 35/45 degrees, is essentially mild-to-moderate in degree and 
would not warrant an evaluation in excess of 10 percent even had 
pain-related symptoms been shown upon examination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  
In other words, there was no evidence of a disability that was 
more than moderate in degree for the period from June 1, 2005 
(the date service connection was established) until September 19, 
2009.  There was also no evidence of ankylosis of the ankle or 
the subastragalar or tarsal joint (Diagnostic Codes 5270 and 
5272); marked deformity of os calcis or astragalus (20 percent 
under Diagnostic Code 5273); or astragalectomy (20 percent under 
Diagnostic Code 5274).

The September 19, 2009 VA examination, however, showed a 
worsening of symptoms.  Range of motion - zero degrees of flexion 
and plantar flexion to 20 degrees - was significantly limited as 
compared to the June 2005 VA examination.  Moreover, the Veteran 
had pain at the end range of motion, and there was evidence of 
fatigue, weakness, and lack of endurance.  The combination of 
these findings equates to marked limitation of motion and a 20 
percent evaluation under Diagnostic Code 5271.  The Board notes 
that the only basis for an even higher evaluation is for 
ankylosis of the ankle under Diagnostic Code 5270, but there is 
no evidence of ankylosis in this case. With regard to this 
disability, the Board finds that there is a basis for a 
"staged" rating pursuant to Fenderson.  

This is not a case that raises a claim for a total disability 
rating due to individual unemployability resulting from service-
connected disability (TDIU), as the Veteran reported working a 
desk job, with no difficulty in performing his duty, during his 
September 2009 VA examination.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports an initial 10 percent evaluation 
from June 1, 2005 until September 19, 2009, and a 20 percent 
evaluation as of September 19, 2009,  for residuals of a left 
ankle fracture, with loose bodies and arthritis.  This 
constitutes a denial for the first noted time period and a 
partial grant for the second time period.  38 C.F.R. §§ 4.3, 4.7.  


II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with 
regard to the Veteran's initial service connection claim was 
furnished to him in May 2005 and January 2006, prior to the date 
of the appealed rating decision.  As this case concerns an 
initial evaluation and comes before the Board on appeal from the 
decision which granted service connection, there can be no 
prejudice to the Veteran in failing to give adequate 5103(a) 
notice for the service connection claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 
2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues following 
a service connection grant, such as initial rating and effective 
date claims).  In a March 2006 letter, the Veteran was notified 
of VA's practices in assigning disability evaluations and 
effective dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The issue was most recently 
readjudicated in a February 2010 Supplemental Statement of the 
Case.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
corresponding to all relevant medical treatment described by the 
Veteran.  Additionally, the Veteran was afforded two VA 
examinations, including a VA examination in September 2009 that 
addressed both the range of motion of the left ankle and all 
other pain-related symptoms of the joint, as requested in the 
February 2009 remand.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial evaluation in excess of 10 percent for residuals of a 
left ankle fracture, with loose bodies and arthritis, from June 
1, 2005 until September 19, 2009 is denied.

A 20 percent evaluation for residuals of a left ankle fracture, 
with loose bodies and arthritis, is granted as of September 19, 
2009, subject to the laws and regulations governing the payment 
of monetary benefits.  


REMAND

At the time of the September 2008 Travel Board hearing, the 
Veteran had not perfected his appeal for service connection for 
PTSD, and the issue was not addressed at the hearing.  In March 
2009, however, he requested a Travel Board hearing on the PTSD 
issue.  As there has been no previous hearing on this issue, this 
matter must be remanded for a hearing.  38 C.F.R. § 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the Newark VARO 
addressing the claim for service connection 
for PTSD as soon as it is practically 
possible.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


